UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-7755



CHARLES E. HINTON,

                                           Petitioner - Appellant,

          versus


JIM PENDERGRAPH, Sheriff; MICHAEL F. EASLEY,

                                          Respondents - Appellees.



Appeal from the United States District Court for the Western Dis-
trict of North Carolina, at Charlotte. Graham C. Mullen, Chief
District Judge. (CA-00-331-3-1-MU)


Submitted:   May 31, 2001                   Decided:   June 6, 2001


Before WILKINS, TRAXLER, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Charles E. Hinton, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Charles E. Hinton seeks to appeal the district court’s order

dismissing his § 2254 motion.     We dismiss the appeal for lack of

jurisdiction because Hinton’s notice of appeal was not timely

filed.

     Parties are accorded thirty days after entry of the district

court’s final judgment or order to note an appeal, see Fed. R. App.

P. 4(a)(1), unless the district court extends the appeal period

under Fed. R. App. P. 4(a)(5) or reopens the appeal period under

Fed. R. App. P. 4(a)(6).      This appeal period is “mandatory and

jurisdictional.”     Browder v. Director, Dep’t of Corrections, 434

U.S. 257, 264 (1978) (quoting United States v. Robinson, 361 U.S.

220, 229 (1960)).

     The district court’s order was entered on the docket on

September 6, 2000.     Hinton’s notice of appeal was filed on Octo-

ber 24, 2000.   Because Hinton failed to file a timely notice of

appeal or to obtain an extension or reopening of the appeal period,

deny a certificate of appealability and dismiss the appeal.      We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                          DISMISSED




                                  2